DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed September 23, 2022, has been entered.  Claims 1, 15 and 31-38 are currently pending in the application.  Claim 29 has been cancelled.  All previous rejections of claim 29 have been withdrawn in view of the cancellation of claim 29.  The previous rejections over D’Amelia et al. alone have been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Synosky et al. (US 5,116,626) in view of D’Amelia et al. (US 4,452,820).
Regarding claim 1, Synosky et al. teaches a chewing gum base comprising polyvinyl acetate, glycerol triacetate (i.e., miscible plasticizer) and acetylated monoglycerides (i.e., emulsifier) (Table II Example GG).  Synosky et al. teach their gum bases comprise from 70 to 95% polyvinyl acetate (col. 3 lines 13-14), overlapping and thereby rendering obvious the claimed range.  Synosky et al. further teach that the softener maybe be present at up to 20% by weight of the gum base (col. 3 lines 42-46), which overlaps the range of claim 1.
Regarding the gum base being free of rubber, Synosky et al. teach gum base formulations that are free of rubber (e.g., GG in Table II).
Synosky et al. teach miscible plasticizers including glycerol triacetate, but are silent as to the miscible plasticizer comprising dibutyl sebacate.
D’Amelia et al. teach a gum base and chewing gum, where the gum base comprises polyvinyl acetate and a “unique plasticizer” according to their invention (col. 6 lines 45-49; col. 7 lines 26-30).  Unique plasticizers include butyl sebacate (i.e., dibutyl sebacate) (col. 4 lines 27-46).
Therefore, where Synosky et al. teach a transparent chewing gum base comprising polyvinyl acetate and softeners as set forth above, and further teach that any substantially transparent softener may be utilized, as well as low levels of opaque softeners because of their strong softening capabilities (col. 3 lines 44-55), and where D’Amelia et al. teaches plasticizers as claimed, it would have been obvious to have utilized the plasticizers as taught by D’Amelia et al. in combination with glycerol triacetate in the chewing gum base of Synosky et al. as the claimed components are known to be included in chewing gum bases.  This would have been expected to provide the predictable result of a suitably plasticized polyvinyl acetate chewing gum base. 
Further, while Synosky et al. refer to “softeners,” and D’Amelia et al. refer to the dibutyl sebacate as a “plasticizer”, a compound and its properties are inseparable.  MPEP § 2141.02(V).  Therefore, the combination of Synosky et al. and D’Amelia et al. is considered to teach a gum base comprising a polyvinyl acetate in combination with plasticizers as claimed.
Regarding claim 15, Synosky et al. teach their gum bases for inclusion in chewing gum formulations (col. 8 lines 25-55).
Regarding claims 31-33, Synosky et al. teach chewing gum formulations with a miscible plasticizer (e.g., glycerol triacetate) present at 10 wt. % (e.g., Table II formulations AA and KK).  Synosky et al. further teach that the softener maybe be present at up to 20% by weight of the gum base (col. 3 lines 42-46).
These amounts overlap or touch the claimed ranges for the miscible plasticizer.  Therefore, it would have been obvious to have provided the chewing gum of modified Synosky et al. with the at least one miscible plasticizer in an amount as claimed, as the claimed amounts are consistent with the amounts reported in the prior art for plasticizer/softener present in chewing gum bases.
Regarding claims 34 and 35, the gum base formulation GG in Table II of Synosky et al. comprises 4% by weight of acetylated monoglycerides, falling within the claimed ranges.
Regarding claim 36, where Synosky et al. teach a transparent chewing gum base comprising polyvinyl acetate and softeners as set forth above, and further teach that any substantially transparent softener may be utilized, as well as low levels of opaque softeners because of their strong softening capabilities (col. 3 lines 44-55), and where D’Amelia et al. teaches plasticizers as claimed, it would have been obvious to have utilized the plasticizers as taught by D’Amelia et al. in combination with glycerol triacetate in the chewing gum base of Synosky et al. to provide a plasticizer “consisting of glycerol triacetate and dibutyl sebacate” as the claimed components are known to be included in chewing gum bases.  This would have been expected to provide the predictable result of a suitably plasticized polyvinyl acetate chewing gum base.
Regarding claims 37 and 38, Synosky et al. teach that the softener maybe be present at up to 20% by weight of the gum base (col. 3 lines 42-46), while D’Amelia et al. teach the plasticizer may be included in an amount from about 1% to about 25% by weight of the gum base (col. 6 lines 45-49).  “About 25%” is considered to touch and thereby render obvious the claimed amount of plasticizer, with the lower limit of 28% by weight of the gum base.  Therefore, while both Synosky et al. and D’Amelia teach an amount of plasticizer lower than the amount claimed, a slight increase in the amount of plasticizer over the amounts taught by prior art is not considered to provide an unexpected result.  Rather, the increased amount would have been expected to increase the softness/plasticization of the resin depending on the final texture desired in the chewing gum.



Response to Arguments

Applicant's arguments filed September 23, 2022, have been fully considered, but they are not persuasive.
Applicant argues that the examples of Synosky et al. that comprise an amount of polyvinyl acetate as claimed also comprise rubber ingredients, and the gum base formulations of Synosky et al. that are rubber-free comprise far more polyvinyl acetate than claimed.  Applicant points to Table 3 from the instant specification in support of a showing of “substantially higher removability” resulting from the inventive gum base formulation (Remarks, p. 5).
All claims continue to be considered obvious over the combination of Synosky et al. and D’Amelia as set forth above.  Where Applicant argues Synosky et al. does not exemplify gum bases containing an amount of polyvinyl acetate as claimed, it is noted that a prior art reference is available for all it teaches, not only the preferred embodiments.  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  MPEP § 2123.  Further, while Applicant has provided a comparison with Example GG of Synosky in the 1.132 Declaration filed June 16, 2022, the results in the declaration reported the differences in softness between the samples, not removability.  
As set forth in the non-final office action mailed July 1, 2022, the differences in softness were not considered to be convincing evidence of unexpected results arising from the claimed invention.  Now applicant is again pointing to results in the specification, where the inventive gum base was said to have superior removability, but it remains that Applicant has not compared the removability of the gum bases of Synosky et al. with the inventive gum base.  The composition of the comparative gum base as detailed in the 1.132 declaration filed December 13, 2021, contains many ingredients that are not recited for inclusion in the gum bases of Synosky et al.  The comparative gum base from the instant specification as detailed in the 1.132 declaration from December 13, 2021, comprises 24% polyvinyl acetate, which is much lower than any suggestion by Synosky et al.  This comparative gum base also comprises 21% calcium carbonate, while Synosky et al. limits filler concentration in their gum base to at most 1% (Synosky et al. col. 4 lines 14-19).  Additional ingredients in amounts that are inconsistent with the teachings of Synosky et al. include the amount of resin (i.e., carpal resin at 16% in the comparative gum base) while Synosky et al. limit resin content to below 5% (Synosky et al. col. 4 lines 26-30).  Therefore, the comparison in the specification fails to be a convincing comparison with the closest prior art sufficient to overcome the rejection of all claims over Synosky et al. in view of D’Amelia et al.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791